Campbell, Special J.,
delivered the opinion of the court.
The adverse possession of the sixteenth section for more than twenty-five years by the appellee and those under whom he claimed, under a claim of right, was primia facie evidence ' ‘ that the law authorizing the disposition of the land had been complied with and the lease or sale duly made.” Code 1892, § 4148.
The proposition that the defendant who shows the adverse possession required to raise the presumption of a lease or sale duly made, in the long ago, must also show that a lease or sale was actually made, is not maintainable. Evidence of adverse possession, under claim of right or title, for twenty-five years, protects the title against successful assailment, unless it shall be shown that a lease or sale of the land was not duly made.

Affirmed.

Woods, J., on account of sickness, took no part in this decision. J. A. P. Campbell, Esq., a member of the bar, was appointed and sat in his place in this and other cases.